      Case 8-20-71131-reg         Doc 39     Filed 03/08/21      Entered 03/08/21 15:10:31




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com

March 8, 2021

Honorable Robert E. Grossman
United States Bankruptcy Court Judge
Eastern District of New York
Alfonse M. D'Amato Federal Courthouse
290 Federal Plaza
Central Islip, New York 11722

       Re:      Deon C. Riley
                Bankruptcy Case No: 20-71131-reg

This office represents the Secured Creditor, Rushmore Loan Management Services, LLC, as servicer
for U.S. Bank Trust National Association, as Trustee of Dwelling Series IV Trust (“Rushmore”) in the
above-referenced action. Pursuant to the Court’s Loss Mitigation Order entered on July 2, 2020, please
let this letter serve as a status report and summary of what has transpired between the parties.

As a preliminary matter, the sole obligor on Rushmore’s Note is Rubena Gayle. Similarly, the sole
mortgagor on Rushmore’s Mortgage is Rubena Gayle. Upon information and belief, Rubena Gayle is
deceased.

Applicable non-bankruptcy law allows certain individuals to apply to be successors-in-interest to late
mortgagors. The parties previously completed a document exchange so that Rushmore could approve
the Debtor as a successor-in-interest to Rubena Gayle. On October 12, 2020, Rushmore advised that
the Debtor has been approved as a successor-in-interest. As such, the Debtor became eligible for more
customary loan modification review for the applicable loan.

Rushmore then gave the Debtor a good faith review for a loan modification, which resulted in a trial
loan modification (the “Trial”). The Trial includes an initial payment of $1,943.42 due on or before
December 21, 2020, and monthly payments of $2,882.54 each due on the first of each month from
January 1, 2021 to September 1, 2021. The Debtor has accepted the Trial and is current on its payments.
The next Trial payment is due March 1, 2021.
     Case 8-20-71131-reg        Doc 39     Filed 03/08/21     Entered 03/08/21 15:10:31




    _____________________________________________________________________________________
                       85 Broad St., Suite 501, New York, New York 10004
                                t: 212.471.5100 f:212.471.5150
                                       friedmanvartolo.com

       Please feel free to contact our office should you have additional questions.

                                                    Sincerely,

Dated: March 8, 2021

                                                    /s/ Katherine Heidbrink, Esq.
                                                    Katherine Heidbrink, Esq.
                                                    Friedman Vartolo LLP
                                                    1325 Franklin Avenue, Suite 160
                                                    Garden City, NY 11530
                                                    (P) 212.471.5100
                                                    (F) 212.471.5150
                                                    bankruptcy@friedmanvartolo.com
